By the Court, Sawyer, J., on rehearing.
Upon a further examination of this case, aided by the argument of counsel upon the rehearing, we find nothing to shake our confidence in the correctness of the conclusions before attained. Appellant claims that the stipulation' that Gordon “was seized in fee” of the Rancho San Francisquito necessarily imports that he had a perfect title, and for this reason the Court gave a wrong construction to the stipulation. But the same stipulation says that respondent was “ seized in fee ” of an undivided half of Rancho Rinconada, and that the survey of this grant has been finally confirmed by the Supreme Court of the United States, while the survey of the appellant’s grant is still in dispute and pending before the District Court of the United States. Upon the construction claimed by appellants, if both grants actually cover the same land, it is stipulated that both parties are seized in fee of the same land under adverse grants, which is impossible. Manifestly the intention of the parties was to stipulate that each party had acquired all the interest of the original grantees of the Mexican Government in the respective ranchos without any agreement as to whether the grants were perfect or inchoate. No other reasonable construction can be given to the stipulation, and *111the subsequent action of the parties on the trial harmonizes with this view. The District Court did not find a perfect grant, and, in our judgment, the evidence in the record does not justify us in holding that there was one. As the appellant does not appear to hold under a perfect grant, the confirmed survey of the respondent must prevail.
But again, we find no evidence in the record showing that the lands in controversy are within the grant under which the appellants claim, whether perfect or inchoate. The grant itself is not in the record, nor are the boundaries called for by the grant shown. There is testimony tending to show what land Buelna went into possession of, and what land was measured off to him by the Mexican officer; but whether it was in fact within the calls of the grant or not is not shown. The evidence on the subject consists of depositions taken before the Board of Land Commissioners, and has no reference whatever to the plats filed in the case, which were made by the Surveyor-General long after the depositions were taken; and there is no connection whatever shown between the plats and the depositions. They are wholly independent pieces of evidence. The plat of itself proves nothing, because it is the plat of a survey still unconfirmed, and the land may yet be located somewhere else. And as there is nothing to connect the plats with the depositions read in evidence, the depositions and plats do not illustrate each other. We find nothing in the record showing that the land spoken of in the several depositions includes the land in dispute, or even the land embraced in the plats on file. The testimony on this point is insufficient to justify us in disturbing the finding.
Judgment and order affirmed.